DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 5/17/2019. It is noted, however, that applicant has not filed a certified copy of the CN201920717195.X application as required by 37 CFR 1.55.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:   
In claim 1, the claimed elements should be separated by a line indentation pursuant 37 CFR §1.75(i).  
Claim 1, line 1, recites “A transmission shaft of an electric vehicle” which appears that it should recite - - A transmission of an electric vehicle - -.  See also claims 2-10. The claims are not limited to the transmission shaft 11 but rather describe particular structure of other interrelated transmission components that work in association with the transmission shaft 11. 
Claim 1 objected to because of the following informalities:  Claim 1, line 11, recites “a front transmission gear” which appears that it should recite - - the front transmission gear - -.
Claim 1 objected to because of the following informalities:  Claim 1, lines 14-15, recites “an elastic member” which appears that it should recite - - the elastic member - -.
Claim 3 objected to because of the following informalities:  Claim 1, lines 7, recites “an arc-shaped end surface of the pawl” which appears that it should recite - - the arc-shaped end surface of the pawl - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205113631 U (“CN ‘631”) in view of CN 204775801 U (“CN ‘801”).
CN ‘631 discloses:
Regarding claim 1:
A transmission shaft (shaft system depicted in FIG. 2) of an electric vehicle (intended use; see MPEP § 2111.02(II)), comprising 
a transmission rod (4; FIG. 2), a five-way base (2), and a rear gearbox (3), wherein the five-way base is provided with a mandrel (21), both ends of the transmission rod are provided with a front transmission gear (12) and a rear transmission gear (13), respectively, and the front transmission gear is provided in the five- way base, 
wherein the five-way base comprises a five-way base body (2), a left lock ring (the right-most ring component within the exploded view of body 2 in FIG. 2), and a right cover (the left-most component within the exploded view of body 2 in FIG. 2), the left lock ring and the right cover are  both ends of the mandrel protrude from the left lock ring and the right cover, respectively, (FIG. 1 depicts the distal ends of mandrel 21 sticking out of the body 2),
a five-way gear (22; FIG. 2) is sleeved on the surface of the mandrel, the five-way gear is rotatably connected to the five-way base body and is meshed with a front transmission gear (¶ [0035], “driving gear 22 meshes with the first gear 12”), 
a ratchet mechanism (23) is provided between the mandrel and the five-way gear, the ratchet mechanism comprises a ratchet tooth (232; FIG. 3, 5), a pawl (231), and an elastic member (27), the inner peripheral surface of the five-way gear is provided with ratchet teeth (¶ [0035], “ratchet teeth 232 are arranged on the inner peripheral wall of the driving gear 22”), the pawl is provided on the surface of the mandrel by an elastic member (27; ¶ [0035], “The elastic member 27 is arranged between the driving shaft and the pawl 231, and the inner end of the pawl 231 is rotatably arranged on the outer side wall of the driving shaft 21”), the pawl is abutted against the ratchet teeth (FIG. 5 depicts the pawls 231 abutting teeth 232; see also ¶ [0035]), and one end of the five-way gear (the end portion at reference number 23 in FIG. 2) extends and is provided with an extended sleeve sleeved on the surface of the mandrel (FIG. 2 depicts the axially extending sleeve portion at reference number 23 which, in its assembled state as seen in FIG. 1, extends over the left distal end of mandrel 21). 
CN ‘631 does not expressly disclose a five-way base cylinder that is sleeved on the outer peripheral surface of the five-way base body.
CN ‘801 teaches a five-way base cylinder (26; FIG. 1) that is sleeved on an outer peripheral surface of a five-way base body (depicted in FIG. 1) as a means to secure the device to the frame bottom bracket of the electric bicycle frame (23; ¶ [0042], “front box body 23 is installed in the frame bottom bracket 26”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN ‘631 to include a five-way base cylinder that is sleeved on the 
CN ‘631 as modified above further discloses the following:
Regarding claim 2:
The transmission shaft of an electric vehicle according to claim 1, wherein an inner end of the pawl (2311; FIG. 5) is provided as an arc-shaped end surface (¶ [0038]. “arc end surface 2311 of the pawl 231”), the arc-shaped end surface is in cambered surface sliding contact with the surface of the mandrel (¶ [0045], “inner end of pawl 231 is in sliding contact with the inner wall surface of the arc groove 213”), and the outer end of the pawl is abutted against the ratchet teeth (depicted in FIG. 5; see ¶ [0035], [0038]).
Regarding claim 3:
The transmission shaft of an electric vehicle according to claim 2, wherein the elastic member is an annular tightening clamp spring with an opening (depicted in FIG. 6; ¶ [0038]), the surface of the mandrel is provided with an annular protrusion (210), the annular protrusion is provided with a mounting groove (212) of the pawl, the annular protrusion is provided with an annular groove (211) along the circumferential direction of the side surface thereof, the annular groove is communicated with the mounting groove of the pawl (¶ [0038], “the annular groove 211 is in communication with the pawl mounting groove 212”), 
an arc groove (213) is provided in the mounting groove of the pawl, an arc-shaped end surface of the pawl is provided in the arc groove (¶ [0038], “pawl mounting groove 212 is provided with an arc groove 213”), the pawl is provided with a spring groove (211; FIG. 4), the annular tightening clamp spring is clamped on the annular groove and the spring groove (¶ [0038], “the annular tightening circlip 233 is clamped on the annular groove (211) and the spring groove 234, and the outer end of the pawl 231 is retracted in the annular shape. Under the action of the elastic force of the clamping spring 233, it is clamped outward on the ratchet teeth 232”), and the outer end of the pawl is pushed outward on the ratchet teeth under the elastic force of the annular tightening clamp spring (¶ [0038], “the outer end of the 
Regarding claim 4:
The transmission shaft of an electric vehicle according to claim 1, wherein the elastic member is a torsion spring (¶ [0012], “torsion spring”), one end of the torsion spring is abutted against the surface of the mandrel, the other end of the torsion spring is abutted against the outer end of the pawl, and the outer end of the pawl is pushed outward on the ratchet teeth under the elastic force of the torsion spring (¶ [0012], “The elastic member is a torsion spring, one end of the torsion spring abuts on the driving shaft, and the other end of the torsion spring abuts on the outer end of the pawl, and the outer end of the pawl goes outward under the elastic force of the torsion spring It is stuck on the ratchet teeth”).
Regarding claim 5:
The transmission shaft of an electric vehicle according to claim 2, wherein the ratchet mechanism comprises at least three pawls (FIG. 5 depicts 3 pawls 231), and the three pawls are evenly distributed along the circumferential direction of the surface of the mandrel (¶ [0013], “three pawls are evenly distributed on the drive shaft along the circumferential direction of the outer side wall of the drive shaft”).
Regarding claim 6:
The transmission shaft of an electric vehicle according to claim 2, wherein the pawl is comma-shaped (¶ [0044], “pawl 231 is comma shaped”).
Regarding claim 7:
The transmission shaft of an electric vehicle according to claim 6, wherein a connecting pipe (1; FIG. 1) is provided on the outside of the transmission rod (¶ [0033], “transmission shaft 4 is sheathed with a sleeve 1”), and both ends of the connecting pipe are fixedly connected to the five-way base and the rear gearbox, respectively (¶ [0033], “two ends of the pipe 1 are respectively fixedly connected with the input gear box 2 and the output gear box 3 through two box covers 11”).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘631 in view of CN CN ‘801, as applied to claim 7 above, and further in view of Fehn (U.S. Patent No. 3,268,025 A; “Fehn”).
Fehn discloses:
Regarding claim 8, CN ‘801 as modified above teaches the transmission shaft of an electric vehicle according to claim 7, and further teaches both ends of the mandrel are rotatably connected to the five-way base body through bearings (24; ¶ [0034], “two ends of the driving shaft 21 are respectively provided with second bearings 24 to support its rotation”).
However, CN ‘631 does not expressly oil seals sleeved on both ends of the mandrel, and the oil seals are pressed between the bearing and the five-way base body.
Fehn teaches oil seals (64; FIG. 4) sleeved on both ends of a mandrel (62; depicted in FIG. 4), and the oil seals are pressed between a bearing (63) and a five-way base body (16; FIG. 4 depicts the seals 64 being axially disposed between respective bearings 63 and the distal ends of the body 16) for the purpose of preventing leakage of lubricant from the body/housing (col. 4, ll. 39-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN ‘631 to include oil seals sleeved on both ends of the mandrel, and the oil seals are pressed between the bearing and the five-way base body, as taught by Fehn, for the purpose of preventing leakage of lubricant from the body/housing.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both CN ‘631 and Fehn are drawn to analogous/similar structures i.e. transmission structure for two-wheeled vehicles, and that the device in CN ‘631 would benefit from including seals like that in Fehn to prevent leakage of oil/lubricant from the body 2.
	


s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘631 in view of CN CN ‘801 and Fehn, as applied to claim 8 above, and further in view of Choi (WO 00/68069 A1; “Choi”).
Regarding claim 9, CN ‘631 as modified above teaches the limitations of claim 8, see above, but does not expressly disclose the left lock ring is provided with an internal thread and an end of the five-way base body being provided with a corresponding external thread.
CN ‘801 teaches a left lock ring (27; FIG. 1) provided with an internal thread and an end of a five-way base body (23) being provided with a corresponding external thread (¶ [0042], “front box body 23 is provided with a lock nut 27 for locking the wedge block 32”; the term “lock nut” indicating a threaded connection such that, in view of FIG. 1, the nut 27 has an inner thread that is connected to an outer thread on the outer surface of base body 23) as a means to stably fix the base body on the vehicle frame bottom bracket (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN ‘631 such that the left lock ring is provided with an internal thread and an end of the five-way base body being provided with a corresponding external thread, as taught by CN ‘801, as a means to stably fix the base body on the vehicle frame bottom bracket.
CN ‘631 does not expressly disclose the right cover is provided with an external thread and another end of the five-way base body being provided with a corresponding internal thread.
Choi teaches a right cover (28) is provided with an external thread and another end of a five-way base body (20) being provided with a corresponding internal thread (pg. 15, “first housing cover 28 screw-combined with the first housing 20”; the term “screw-combined” indicating a threaded connection such that, in view of FIG. 2, the cover 28 has an external thread that is connected with an internal thread of the base body 20) as a means to rotatably secure and support a mandrel to the base body (pg. 7, “first housing cover 28 for preventing the pedal axis 30 from being escaped and for supporting the pedal axis 30 is screw- combined therewith through an interposition of the bearing 32”).

CN ‘801 teaches a rotation speed sensor (28) is sleeved at one end of the mandrel extending out of the five-way base body (depicted at 28 in FIG. 1; ¶ [0046], “Further: the front box 23 is provided with sensors for checking torque and speed. The sensor head 30 of the sensor is fixed on the front box 23 by bolts, and the magnetic sheet 28 of the sensor is fixed on the central shaft 25”) as a means to detect the speed of the bicycle to be used as a parameter for e.g. a pedal-assist system (¶ [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN ‘631 to include a rotation speed sensor is sleeved at one end of the mandrel extending out of the five-way base body, as taught by CN ‘801, as a means to detect the speed of the bicycle to be used as a parameter for e.g. a pedal-assist system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656